185 F.2d 855
KINZUE PINE MILLS COMPANY, a Delaware corporation, Virgil F.Schultz and Charles Upton Shreve, ReceiverPendente Lite, Appellants,v.E. E. ANDERSON LUMBER COMPANY, a Michigan corporation,Debtor and John E. Murphy, Receiver, Appellees.
No. 11075.
United States Court of Appeals Sixth Circuit.
Dec. 13, 1950.

Frederick B. Darden, Fred G. Dewey, and Dickinson, Wright, Davis McKean & Cudlip, Detroit, Mich., for appellants.
Clark, Klein, Brucker & Waples, Detroit, Mich., and Freud, Markus, Gilbert & Lubbers, Detroit, Mich., for appellees.
Before HICKS, Chief Judge, and SIMONS and ALLEN, Circuit Judges.
PER CURIAM.


1
On reading and filing the Stipulation in this appeal for dismissal and discontinuance or the appeal taken on behalf of Appellant, Charles Upton Shreve, Receiver Pendente Lite, and it appearing that the appeals of Kinzue Pine Mills Company, a Delaware corporation, and Virgil F. Schultz, the other appellants, have heretofore, by Stipulation filed with this Court, been dismissed and discontinued and the Court being fully advised in the premises,


2
It is ordered that the appeals herein be and are hereby dismissed and discontinued with prejudice and without cost to any party.